Title: Abigail Adams to John Cranch, 21 October 1786
From: Adams, Abigail
To: Cranch, John


     
      Dear sir
      London october 21 1786
     
     A fine Salmon by the Exeter Stage; a week ago informd me that the Gentleman from whom I had before received a similar favour; was still mindfull of his Friends by his deeds, tho he seldom favourd them with his personal presence.
     Accept sir my thanks, not only for the Salmon, but for the Partridges and woodcocks, which I presume came from the same quarter Last Spring, tho you have not sufferd your right hand, to disclose what your Left hand has perform’d.
     It pains me to receive these repeated instances of your politeness, and attention, having nothing to offer you by way of acknowledgment; unless a Literary American production, may prove agreeable to you.
     As I know you to possess a Liberality of sentiment, beyond many of your countrymen, I have taken the Liberty to offer to your acceptance, what a dread of Truth, and a just representation of facts, prevents the printer to whom they were sent for Sale, to offer to the publick.
     The conduct of Britain towards America in the late Revolution, though recorded by the pen of Truth, and the Spirit of candour, is considerd as a Libel upon the actors; who are too wealthy and powerfull, to suffer a just Representation of those very deeds, which they blushed not to perpetrate.
     Adulation, and the Wealth of the East Indies may silence a venal age; but a Cornwallis and a Rawdon, will Still be recorded in the Historic page of America with all the dark Shades of their Characters.
     Mr Ramsey the writer of the Revolution of Carolina, is a Gentleman of fortune and respectable Character and was lately President of congress.
     By my last Letters from America dated in August, I had the pleasure of hearing that our friends were well; I had promised myself the pleasure of visiting Devonshire during the Summer, but an unexpected call obliged mr Adams to go to Holland, whither I accompanied him, and returnd too late; to think of an other excursion this Season.
     Whenever you come to London, be assured, Sir, that I Should be very happy to see you, mr Adams presents his compliments to you.
     
     
      I am sir, with Sentiments of Esteem, your Friend & Humble Servant
      A Adams
     
    